Citation Nr: 0314374	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability due to 
exposure to a chemical reaction.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for frostbite of the 
hands.

4.  Entitlement to service connection for frostbite of the 
feet.

5.  Entitlement to an increased rating for uticaria, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1949 until 
October 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from August 1993 and October 
2001 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Muskogee, Oklahoma.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Subsequent to certification of appeal to the Board, new 
evidence has been associated with the claims file.  The RO 
has not had the opportunity to readjudicate the issues on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Additionally, the Board notes that during the course of the 
appeal, the regulations governing skin disabilities have 
undergone revision.  The claims file does not demonstrate 
that the veteran was apprised of the change in the law.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should then readjudicate all 
issues, considering any newly submitted 
evidence.  With respect to the veteran's 
increased rating claim for uticaria, both 
the old version of 38 C.F.R. § 4.118 and 
the revised version, effective August 30, 
2002, must be contemplated.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002); 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).  
Moreover, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include the 
revised version of the skin regulations.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

